                              IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF ALABAMA
                                         SOUTHERN DIVISION

  In Re: TIMMECIA RENEE SMITH                             )   CASE NO. 18-01924-DSC13
                                                          )
                                                          )
            DEBTOR(s)                                     )
                                                          )

                             TRUSTEE’S NOTICE OF FINAL CURE PAYMENT

           COMES NOW Bradford W. Caraway, Chapter 13 Standing Trustee, and files this Notice pursuant

 to Federal Rule of Bankruptcy Procedure 3002.1(f).

           1.       The Trustee provides notice that the Debtor has paid in full the amount required to cure the

 default on the claim(s) listed below:

                 Creditor                Claim       Account No.       Amount of Claim      Amount Disbursed
                                          No.       (Last 4 Digits)
   HOME POINT FINANCIAL                  005B           2337              $13,341.22            $13,341.22
      CORPORATION

           2.       The ongoing monthly mortgage payments have been paid to the mortgage creditor(s)

 pursuant to the Confirmation Order or other Order of the Court:

           _X_      Direct by the Debtor.

           ___      As continuing monthly payments through the Chapter 13 Trustee for the following
 claims:

                            Creditor                           Claim     Account No.
                                                               No.       (Last 4 Digits)



           ___      There were no ongoing monthly mortgage payments during this Chapter 13 case. The full-

 balance proof of claim filed by the mortgage creditor was paid in full through the Chapter 13 Trustee

 pursuant to the Confirmation Order or other Order of the Court.

           3.       Based upon the status of this Chapter 13 case, the Trustee will stop paying the continuing

 monthly mortgage payments identified in Paragraph 2 above, if any, as of the date of this Notice. Unless

 the Bankruptcy Court orders differently, the Debtor should resume these monthly mortgage payments




Case 18-01924-DSC13               Doc 80     Filed 07/02/21 Entered 07/02/21 12:08:03                Desc Main
                                            Document     Page 1 of 3
 directly to the mortgage creditor, if and when the next payment is contractually due.

         4.      Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(g), within 21 days after service

 of this Notice, the holder of the above-listed claims shall file and serve on the Debtor, Debtor's counsel,

 and the Trustee a statement indicating (1) whether it agrees that the Debtor has paid in full the amount

 required to cure the default on the claim(s), and (2) whether the Debtor is otherwise current on all payments

 consistent with § 1322(b)(5) of the Code. The statement shall itemize the required cure or post petition

 amounts, if any, that the holder contends remain unpaid as of the date of the statement. The statement shall

 be filed as a supplement to the holder's proof of claim and is not subject to Rule 3001(f). If the mortgage

 creditor does not file a timely statement pursuant to Rule 3002.1(g), the Trustee may proceed with his case

 closing procedures and the Court may enter a discharge.

         5.      If the mortgage creditor files a timely response under Rule 3002.1(g) which states that the

 default has not been cured and the payments are not current, the Debtor may file a motion to determine final

 cure and payment under Rule 3002.1(h). If the Debtor does not file such a motion within 21 days of the

 mortgage creditor's response, the Trustee may proceed with his case closing procedures and the Court may

 enter a discharge without determining whether the Debtor has cured the default or paid all required post

 petition amounts.


  Dated: July 2, 2021                                   Respectfully Submitted,

                                                        /s/ Bradford W. Caraway
                                                        Bradford W. Caraway
                                                        Chapter 13 Standing Trustee
                                                        P.O. Box 10848
                                                        Birmingham, AL 35202
                                                        (205) 323-4631




Case 18-01924-DSC13           Doc 80    Filed 07/02/21 Entered 07/02/21 12:08:03                   Desc Main
                                       Document     Page 2 of 3
                                     CERTIFICATE OF SERVICE

         I hereby certify that an accurate and complete copy of the above and foregoing Notice has been
 served via email or U.S. Mail upon the following on this date, July 2, 2021:

  TIMMECIA RENEE SMITH
  204 WATSON WAY
  GARDENDALE, AL 35071


 LONGSHORE, BUCK & LONGSHORE, P.C.
 LONGSHORE BUILDING
 2009 SECOND AVENUE NORTH
 BIRMINGHAM, AL 35203-3703

 HOME POINT FINANCIAL CORPORATION
 11511 LUNA ROAD SUITE 300
 FARMERS BRANCH, TX 75234


                                                         /s/ Bradford W. Caraway
                                                         TRUSTEE
 TH




Case 18-01924-DSC13          Doc 80    Filed 07/02/21 Entered 07/02/21 12:08:03                Desc Main
                                      Document     Page 3 of 3
